Exhibit 10.21D

Execution

Version

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
18th day of May, 2009, by and among MHI HOSPITALITY CORPORATION, MHI
HOSPITALITY, L.P., MHI HOSPITALITY TRS HOLDING, INC., MHI HOSPITALITY TRS, LLC,
MHI GP LLC, PHILADELPHIA HOTEL ASSOCIATES LP, BROWNESTONE PARTNERS, LLC,
LOUISVILLE HOTEL ASSOCIATES, LLC, TAMPA HOTEL ASSOCIATES LLC, LAUREL HOTEL
ASSOCIATES LLC and BRANCH BANKING AND TRUST COMPANY, as Administrative Agent, as
Issuing Bank and as a Lender, KEYBANK NATIONAL ASSOCIATION and MANUFACTURERS AND
TRADERS TRUST COMPANY (collectively referred to herein as the “Lenders”).

R E C I T A L S:

The Borrowers, the Guarantors, the Administrative Agent and the Lenders have
entered into a certain Credit Agreement dated as of May 8, 2006, as amended by a
certain First Amendment to Credit Agreement dated August 1, 2007, a certain
Second Amendment to Credit Agreement dated April 15, 2008, a certain Amendment
to Second Amendment to Credit Agreement dated August 15, 2008 and a certain
Third Amendment to Credit Agreement dated February 18, 2009 (referred to herein,
as so amended, as the “Credit Agreement”). Capitalized terms used in this
Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.

Among other things, the Borrowers and Guarantors have requested the
Administrative Agent and the Lenders to amend the Credit Agreement to amend
Sections 5.06 and 5.40 of the Credit Agreement as set forth herein.

The Lenders, the Administrative Agent, the Guarantors and the Borrowers desire
to amend the Credit Agreement upon the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.

SECTION 2. Calculation of Consolidated Tangible Net Worth. The Borrowers and the
Guarantors expressly agree that the negative value of any Hedging Transactions
under the Credit Agreement shall not be applied as a credit towards the
calculation of Consolidated Tangible Net Worth.



--------------------------------------------------------------------------------

SECTION 3. Amendments. The Credit Agreement is hereby amended as set forth in
this Section 3.

SECTION 3.01. Amendment to Section 5.06(a). Section 5.06(a) of the Credit
Agreement is amended and restated to read in its entirety as follows:

SECTION 5.06. Restricted Payments. The Borrowers will not declare or make any
Restricted Payment during any Fiscal Year, except that:

(a) the Company and the Operating Partnership may declare and make cash
distributions to its shareholders and other equity owners, with respect to the
final Fiscal Quarter of any Fiscal Year of the Company and the Operating
Partnership, provided that (i) such cash distributions shall not exceed the
minimum amount required to be distributed for the Company to remain in
compliance with Section 5.38 and the Operating Partnership shall make no more
than an equivalent per-unit distribution in cash to its equity owners; (ii) no
Default or Event of Default shall exist at the time of such cash distributions
or arise after giving effect to such cash distributions; (iii) such cash
distributions are made without the creation of new Debt and without any amount
of a Revolver Advance; (iv) such cash distributions with respect to the final
Fiscal Quarter of any Fiscal Year of the Company and the Operating Partnership
may be paid in such final Fiscal Quarter or in a Fiscal Quarter in the
subsequent Fiscal Year; and (v) with respect to the Fiscal Quarter ending
March 31, 2009, the Company and the Operating Partnership’s dividend which was
declared on or about April 23, 2009 may be paid on or about June 30, 2009.
However, if at any time no Default or Event of Default exists and the Company
maintains (i) Liquidity of at least Ten Million Dollars ($10,000,000) and (ii) a
minimum Debt Yield of 0.10, then notwithstanding the limitations in (i) through
(v) above, the Company may declare and make an additional cash distribution to
its shareholders or other equity owners with respect to the final Fiscal Quarter
of any Fiscal Year of the Company, so long as the aggregate distributions made
for the current Fiscal Year do not exceed 90% of Funds From Operations of the
Company on a consolidated basis for the previous Fiscal Year, provided that
(x) the Company shall maintain Liquidity of at least Ten Million Dollars
($10,000,000) and a Debt Yield of 0.10 after giving effect to such cash
distributions, and (y) no Default or Event of Default shall exist after giving
effect to such cash distributions;

SECTION 3.02. Amendment to Section 5.40. Section 5.40 of the Credit Agreement is
amended and restated to read in its entirety as follows:

SECTION 5.40. Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net
Worth will at no time be less than $47,217,170 plus 50% of the cumulative Net
Proceeds of Capital Securities/Conversion of Debt received during any period
after December 31, 2005, calculated quarterly.

 

2



--------------------------------------------------------------------------------

SECTION 4. Conditions to Effectiveness. The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:

(a) receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Amendment signed by such party;

(b) the fact that the representations and warranties of the Borrowers and
Guarantors contained in Section 6 of this Amendment shall be true on and as of
the date hereof except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true on and as of such earlier date; and

(c) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.

SECTION 5. No Other Amendment. Except for the amendments set forth above and
those contained in the First Amendment to Credit Agreement dated August 1, 2007
(“First Amendment”), the Second Amendment to Credit Agreement dated April 15,
2008 (“Second Amendment”), the Amendment to Second Amendment to Credit Agreement
dated August 15, 2008 (“Amendment to Second Amendment”) and the Third Amendment
to Credit Agreement dated February 18, 2009 (“Third Amendment”), the text of the
Credit Agreement shall remain unchanged and in full force and effect. On and
after the Fourth Amendment Effective Date, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by the First Amendment, the Second Amendment, the Amendment
to Second Amendment, the Third Amendment and this Amendment. This Amendment is
not intended to effect, nor shall it be construed as, a novation. The Credit
Agreement, the First Amendment, the Second Amendment, the Amendment to Second
Amendment, the Third Amendment and this Amendment shall be construed together as
a single agreement. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement. Nothing herein contained shall waive, annul, vary
or affect any provision, condition, covenant or agreement contained in the
Credit Agreement, except as herein amended, nor affect nor impair any rights,
powers or remedies under the Credit Agreement as hereby amended. The Lenders and
the Administrative Agent do hereby reserve all of their rights and remedies
against all parties who may be or may hereafter become secondarily liable for
the repayment of the Notes. The Borrowers and Guarantors promise and agree to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement, as heretofore and hereby amended, the Credit
Agreement, as amended, and the other Loan Documents being hereby ratified and
affirmed. The Borrowers and Guarantors hereby expressly agree that the Credit
Agreement, as amended, and the other Loan Documents are in full force and
effect.

 

3



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. The Borrowers and Guarantors hereby
represent and warrant to each of the Lenders as follows:

(a) No Default or Event of Default under the Credit Agreement or any other Loan
Document has occurred and is continuing unwaived by the Lenders on the date
hereof.

(b) The Borrowers and Guarantors have the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by them.

(c) This Amendment has been duly authorized, validly executed and delivered by
one or more authorized officers of the Borrowers and Guarantors and constitutes
the legal, valid and binding obligations of the Borrowers and Guarantors
enforceable against them in accordance with its terms, provided that such
enforceability is subject to general principles of equity.

(d) The execution and delivery of this Amendment and the performance by the
Borrowers and Guarantors hereunder does not and will not, as a condition to such
execution, delivery and performance, require the consent or approval of any
regulatory authority or governmental authority or agency having jurisdiction
over the Borrowers, or any Guarantor, nor be in contravention of or in conflict
with the articles of incorporation, bylaws or other Organizational Documents of
the Borrowers, or any Guarantor or the provision of any statute, or any
judgment, order or indenture, instrument, agreement or undertaking, to which any
Borrower, or any Guarantor is party or by which the assets or properties of the
Borrowers, and Guarantors are or may become bound.

(e) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Secured Parties, which security interests and Liens are perfected
in accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

SECTION 7. Post Fourth Amendment Effective Date Covenants. Within ten (10) days
after the Fourth Amendment Effective Date (or such extended period of time as
agreed to by the Administrative Agent), the Administrative Agent shall have
received from the Loan Parties, in form and substance satisfactory to the
Administrative Agent, the following:

(a) an Officer’s Certificate for each Loan Party, signed by the Secretary, an
Assistant Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, certifying as to the names, true
signatures and incumbency of the officer or officers of the respective Loan
Party, authorized to execute and deliver the Amendment, and certifying whether
or not any changes to the entity’s Organizational Documents have taken place
since February 18, 2009 and a certificate of the Secretary of State of such Loan
Party’s state of organization as to the good standing or existence of such Loan
Party.

 

4



--------------------------------------------------------------------------------

(b) an opinion of legal counsel to the Loan Parties for the State of Maryland
confirming that no amendment is required to the Deed of Trust, Assignment of
Leases and Rents, and Fixture Filing recorded on March 24, 2009 in the Land
Records of Prince George’s County, Maryland (“Maryland Deed of Trust”) as a
result of this Amendment in order to continue the legal effect and
enforceability of the Maryland Deed of Trust.

SECTION 8. Counterparts; Governing Law. This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement. This
Amendment shall be construed in accordance with and governed by the laws of the
State of North Carolina.

SECTION 9. Effective Date. This Amendment shall be effective as of May 18, 2009
(the “Fourth Amendment Effective Date”).

SECTION 10. Expenses. The Borrowers and Guarantors agree to pay all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

SECTION 11. Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

SECTION 12. Consent by Guarantors. The Guarantors consent to the foregoing
amendments. The Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement
as hereby amended, said Credit Agreement, as hereby amended, being hereby
ratified and affirmed. In furtherance and not in limitation of the foregoing,
the Guarantors acknowledge and agree that the “Guaranteed Obligations” (as
defined in the Credit Agreement) include, without limitation, the indebtedness,
liabilities and obligations evidenced by the Notes and the Loans made and
Letters of Credit issued under the Credit Agreement as hereby amended. The
Guarantors hereby expressly agree that the Credit Agreement, as hereby amended,
is in full force and effect.

SECTION 13. Amendment Fee. On the date hereof, the Borrowers and Guarantors
shall pay to the Administrative Agent for the ratable account of each approving
Lender an amendment fee in an amount equal to the product of: (i) the amount of
such Lender’s Revolver Commitment, times (ii) 0.05%.

SECTION 14. Waiver and Release. The Borrowers have delivered to the Lenders a
Compliance Certificate for the Company’s Fiscal Quarter ending March 31, 2009.
Based upon such information, the Lenders hereby waive compliance by the
Borrowers, and waive any Default or Event of Default that may have arisen, in
connection with the covenant contained within Section 5.40 of the Credit
Agreement for the Company’s Fiscal Quarter ending March 31, 2009. This waiver
does not operate as a waiver of any Credit Agreement provision other than as set
forth above with respect to Section 5.40 and does not operate with regard to any
other prior or future Fiscal Quarter of the Company.

 

5



--------------------------------------------------------------------------------

Each Lender has been informed by the Administrative Agent or by the Borrower of
the waiver set forth in this Section 14 and has been afforded an opportunity to
consider the same. Each Lender has been supplied by the Borrowers or the
Administrative Agent, to the extent requested, with sufficient information to
enable such Lender to make an informed decision with respect to the waiver set
forth in this Section 14.

The Borrowers and the Guarantors acknowledge that, except as waived in this
Section 14, all of the rights, powers and remedies vested in the Lenders under
the Credit Agreement continue to exist, and that the Lenders remain free to
exercise any of the their rights, powers and remedies under the Credit Agreement
at any time subject only to the terms, conditions and limitations set forth in
the Credit Agreement and under applicable Law.

The waiver set forth in this Section 14 is limited to the matters set forth
herein. Except as set forth in this Section 14, no past, present or future
failure of the Lenders to exercise any rights, powers or remedies under the
Credit Agreement or any other Loan Document shall operate as or be construed to
be a waiver of (i) any right, power or remedy of the Lenders or (ii) any term,
provision, representation, warranty or covenant contained in the Credit
Agreement or any other Loan Document. The Lenders may, subject to the waiver set
forth in this Section 14 and any limitations contained in the Credit Agreement
and the other Loan Documents and applicable Law, exercise any such right, power
or remedy at any time. Furthermore, nothing in this Section 14 shall be deemed
to limit, estop or otherwise restrict or prohibit the Lenders from exercising
any of their rights or remedies under the Credit Agreement, any other Loan
Document, or under applicable Laws or principles of equity with respect to the
occurrence of any Default or Event of Default other than those expressly waived
in this Section 14, all of which rights and remedies are specifically hereby
reserved. The waiver set forth in this Section 14 shall not constitute a course
of dealing or a waiver of the Lenders’ right to withhold their consent for any
similar request in the future.

Each of the Borrowers and the Guarantors acknowledge, represent and agree that
none of the Borrowers or the Guarantors have any defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Advances or with
respect to any acts or omissions of the Administrative Agent or any Lender, or
any past or present officers, agents or employees of the Administrative Agent or
any Lender, and each of the Borrowers and the Guarantors does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action, if any.

[Remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

 

MHI HOSPITALITY CORPORATION By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer   MHI
HOSPITALITY, L.P. By:   MHI Hospitality Corporation, General Partner By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer   MHI
HOSPITALITY TRS HOLDING, INC. By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer  

MHI HOSPITALITY TRS, LLC

a Delaware limited liability company

By:   MHI Hospitality TRS Holding, Inc.,   A Maryland Corporation, its sole
member By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer  

 

7



--------------------------------------------------------------------------------

MHI GP LLC By:   MHI Hospitality, LP, its sole member By:   MHI Hospitality
Corporation, General Partner By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer  
PHILADELPHIA HOTEL ASSOCIATES LP

By:

  MHI GP LLC, General Partner By:   MHI Hospitality, LP, its sole member By:  
MHI Hospitality Corporation, General Partner By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer  
BROWNESTONE PARTNERS, LLC By:   MHI Hospitality, LP, its sole member By:   MHI
Hospitality Corporation, General Partner By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer   LOUISVILLE
HOTEL ASSOCIATES, LLC By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Manager   TAMPA HOTEL ASSOCIATES LLC
By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Manager  

 

8



--------------------------------------------------------------------------------

LAUREL HOTEL ASSOCIATES LLC By:   MHI Hospitality, L.P., its Member   By:  
MHI Hospitality Corporation, its General Partner     By:  

/s/ David R. Folsom

  (SEAL)     Name:   David R. Folsom     Title:   Chief Operating Officer

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent, as Issuing Bank and as a Lender By:  

/s/ Michael F. Skorich

  (SEAL) Name:   Michael F. Skorich Title:   Senior Vice President

[Remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Andrew K. McKown

  (SEAL) Name:   Andrew K. McKown   Title:   Vice President  

[Remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY By:  

/s/ Jeffrey Prather

  (SEAL) Name:   Jeffrey Prather   Title:  

 

 

[Remainder of this page intentionally left blank]

 

12